DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/21 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 01/20/21. Claims 16, 20, 25, 27 and 29 have been amended, while no claims have been added or cancelled. Accordingly, claims 16-33 remain pending and under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16, 20, 25 and 27 and claims depending on the said claims are indefinite because they recite a combination of fructose and glucose in a range of from 1:1 to 3:1. The claims are rejected because it is not clear what “range” is referring to. It appears that the Applicant may have meant “in a ratio”. 
Claim 26 recites the limitation "a sugar or sugar compounds" in composition of claim 20.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 has been amended to include a combination of fructose and glucose and does not recite a sugar or sugar compounds. 
Claim 26 is also rejected for improper broadening the parent claim 20. Claim 20 is limited to a combination of fructose and glucose in a (ratio) of 1:1 to 3:1.  However claim 26 recite 5 to 30 g of a sugar or sugar compounds, which is much broader in scope. 
Claim 29 recites the limitation "wherein an antacid is selected" in claim 28.  There is insufficient antecedent basis for this limitation in the claim. Claim 28 or its 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 20010033881) in combination with Barzilay et al (WO 2016046817).
 
Fuchs et al teach a fructose-containing refreshing drink composition for increasing the alcohol degradation capacity of the body which comprises one or more components of the vitamin B complex as well as taurine (See abstract).
Preferably, the components of the vitamin B complex are selected from the group consisting of vitamin B1, B2, B6, B12, biotin, niacin, pantothenic acid, folic acid, thiamin, riboflavin, pyridoxin hydrochloride, nicotinic acid, nicotinamide, etc, (See [0019]).
The said refreshing drink composition comprises the components of the vitamin B complex including vitamin B1, vitamin B2, vitamin B6, biotin, niacin; pantothenic acid, vitamin B12, and/or folic acid (See [0020]).
The said composition further comprises mineral substances, in particular magnesium and/or potassium and/or zinc. Mineral substances may be added in combination with further food additives, e.g. as magnesium glycerophosphate, potassium citrate (acid regulator), zink gluconate (fruit acid), calcium pantothenate, etc, (See [0021]-[0022]).  
The said composition may also comprise amino acids, in particular L-glutamine and/or L-arginine (See [0023]) and caffeine (See [0024]).  
	Fuchs et al also disclose that for an optimum alcohol degradation it is suitable if, based on 100 percent by weight of dry substance, the composition comprises 0.0001-0.1%, in particular 0.001-0.01%, each of B1, vitamin B2 and/or vitamin B6, 0.000001-0.001, in particular 0.00001-0.0001% of vitamin B12, 0.00001-0.01%, in particular 0.0001-0.001%, each of biotin and/or folic acid, 0.001-1%, in particular 0.01-0.1%, each of niacin, pantothenic acid, zinc and/or anthocyans, 0.01-10%, in particular 0.1-magnesium, potassium, L-glutamine, caffeine and/or taurine, 0.01-100%, in particular 0.1-10%, of L-arginine, and/or 50-99.99%, in particular 95-98% of fructose  (See [0027]). Besides fructose, furthermore, other sugars may be admixed, such as glucose, galactose, lactose etc. (See [0031]).
	Fuchs et al exemplify a formulation that includes adding the following substances in 250 ml of water: 15 mg of niacin, 5 mg of pantothenic acid, 1.6 mg of vitamin B6, 1.5 mg of vitamin B2, 1.1 mg of vitamin B1, 0.1 mg of folic acid, 0.1 mg of biotin, 0.2 µg of vitamin B12, 200 mg of L-arginine, 100 mg of L-glutamine, 100 mg of taurine, 100 mg of Mg, 100 mg of K, 5 mg of Zn, 100 mg of anthocyan, 30 mg of caffeine, 17,500 mg of fructose (See [0038]). The composition may further comprise vitamin c (ascorbic acid) (See [0028] and claim 33). Anthocyans are also colorants used in food industry (See [0025]). 
Preferably, the composition comprises further additives, in particular flavoring agents, preserving agents, coloring agents, antioxidants, electrolytes, enzymes, plant extracts, glycerolphosphates, acid regulators and/or acidifiers, in particular fruit acids. As acid regulators, also antacids may be admixed which counteract an excessive acidification in the stomach (See [0029]).
	A participant group of 10 persons each received the same amount and type of alcohol (beer and spirits) over a period of 2.5 h. At the times 0, 60, 120 and 180 minutes, 5 persons received 250 ml each of the drink according to the invention (verum group), 5 persons each received 250 ml of a Coca Cola drink (control group). The measured alcohol levels were taken at 15 minute intervals over a period of 4 hours. The rate of alcohol degradation was 0.13% per hour in the control group while it was an increase of 46% with the drink (See [0039] and [0041]).	
Fuchs et al disclose adding minerals and antioxidants but lack a specific disclosure on the claimed detoxification agents, the combination of fructose and glucose in a range from 1:1 to 3:1 or the formulations being in two separate units (claims 27-32). These are taught by Barzilay et al. 

Barzilay et al teach a composition-of-matter that can be used to remedy the negative effects of excess alcohol consumption (See abstract and page 2, lines 29-30).
The said composition-of-matter comprises at least one of: (a) dietary supplements having cognitive and motor function; (b) dietary supplements having anti-gastroparesis, antiemetic, analgesic and anti-inflammatory activities; and/or (c) dietary supplements being capable of increasing alcohol catabolism. The composition-of-matter comprises (a) and (b), (b) and (c) or (a) and (c). The compositions may be encapsulated within microparticles, or be formulated as a beverage (See page 3, lines 11-21).
It is disclosed that, the said dietary supplements capable of increasing alcohol catabolism are selected from the group consisting of alcohol and acetaldehyde catabolism co-factors, acetate catabolism co- factors, an upregulator of ADH activity, an upregulator of ALDH activity, an upregulator of Cyp2El activity, an upregulator of NAD+ activity, an acetaldehyde binding agent, an upregulator or activator of AMPK and/or SIRT; and a down- regulator of CD38, CD157 and/or PARP (See page 6, lines 18-24).
catabolism co-factor selected from the group consisting of B Vitamins: 1,2,3,5,6,9 and 12, Pantethine, Vitamin E, TMG (Betaine), Choline salt, Zinc salt, SAMe, Nicotinamide, Folate / Folic acid and Alpha Lipoic Acid (See page 6, lines 25-29).
The said dietary supplements include N-acetyl-cysteine, alpha lipoic acid, glutamic acid, glycine, L-glutamate, L-aspartate, magnesium and zinc, B vitamins: 1, 2, 3, 5, 6, 9 and 12, pantethine, vitamin E, TMG (betaine), choline salt, zinc salt, nicotinamide, folate/folic acid, caffeine, vitamin C, fructose, glucose, etc, (See pages 4-8). Compositions may comprise zinc citrate, ginger extract, choline bitartrate, magnesium, selenium, betaine, vitamin B6, vitamin E (tocopherol), gluthatione, fructose or glucose, etc, (See Tables 1-5). Barzilay et al further disclose that compounds including betaine and L-cysteine are effective in increasing alcohol catabolism (alcohol breakdown) (See claim 13).
The analgesic is white willow bark (Salicylic acid) (See Table 1). 
One dietary formulation is exemplified in Table 2 as shown below:

    PNG
    media_image1.png
    657
    630
    media_image1.png
    Greyscale

As can be seen from the above table, fructose is present at 20000 mg and glucose is present at 10000 mg which is in a ratio of 2:1 and meet the claimed range. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Barzilay et al with that of Fuchs et al to arrive at the instant invention.
It would have been obvious to do so because both Fuchs et al and Barzilay et al teach formulations for treating alcohol intoxication or overuse. Fuchs et al teach a composition that may comprise minerals, electrolytes and antioxidants but does not 
It also would have been obvious to one of ordinary skill in the art to separate the agents in two or more dosages for reducing the size of the tablets, or for different administration of different agents, for example administering the analgesic or caffeine in the morning. 
The courts have held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed supplementary agents helpful in treating alcohol intoxication from within a prior art disclosure, to arrive at a product / process “yielding no more than one would expect from such an arrangement”. 
Claims 20-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Blass (5,053,396) in combination with Barzilay et al (WO 2016046817). 

Blass teach a therapeutic composition for treating the acute and /or chronic symptoms associated with ingestion of alcohols (See abstract). 
It is disclosed that the said composition may comprise a combination of beneficial components including: a) at least one analgesic; (b) nicotinamide and/or nicotinamide adenine dinucleotide (NAD); (c) at least one additional water-soluble vitamin; (d) an antacid component; (e) an electrolyte salt replacement component; (f) trace metal ions; (g) at least one antihistamine; (h) fructose; (i) at least one alkaloid having a stimulating effect; (j) usual additives according to the form of administration, like sweetening agents, flavoring agents, coloring agents, effervescent components, carriers, fillers, etc. wherein the amount of component (b) is at least 7% preferably at least 10% and preferably considerably over 10% by weight of component (a (See Col. 2, lines 40-63).  
The said water-soluble vitamins which are advantageous in the composition are selected from the group comprising pantothenic acid, riboflavin, pyridoxine hydrochloride, thiamine hydrochloride, and ascorbic acid (See Col. 3, lines 8-12).
The analgesic can be chosen from non-opiate analgesics, non-steroidal anti-inflammatory agents, opioid analgesics such as morphine, acetylsalicylic acid, ibuprofen, diflunisal, acetaminophen, naproxen, codeine, etc (See col. 4, lines 1-17).  
The said antacid component may be magnesium oxide, magnesium hydroxide, calcium carbonate, etc, (See Col. 4, lines 57-63). 
electrolyte replacement component comprising at least one of the cations potassium, sodium, magnesium or calcium, or the anions bicarbonate and carbonate or phosphate. These metals can also be present as salts of organic acids, e.g. glucuronic acid, levulinic acid or ascorbic acid, or as aminoacid chelates. Trace metals like manganese, iron, chromium and copper, preferably also in the form of salts of organic acids or as amino-acid chelates, can be present in small quantities as metabolic adjuncts. The alkaloid having stimulating effects comprising at least one of caffeine (See Col. 4, line 65 to Col. 5, line 15).
The said components are present at the below suggested amounts:

    PNG
    media_image2.png
    460
    417
    media_image2.png
    Greyscale

Blass also suggests that the formulation may be in two separate dosages such as two pills (See Col. 5, lines 20-25). 
Blass disclose adding minerals and antioxidants but lack a specific disclosure on the claimed detoxification agents. Blass also lacks a disclosure on the combined fructose and glucose. However these are taught by Barzilay et al. 

Barzilay et al’s teaching are delineated above and incorporated herein.  

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Barzilay et al with that of Blass to arrive at the instant invention.
It would have been obvious to do so because both Blass and Barzilay et al teach formulations for treating alcohol intoxication or overuse. Blass teach a composition that may comprise minerals, electrolytes and antioxidants but does not include the claimed detoxification compounds. However as taught by Barzilay et al, the supplementary formulations to assist with treatment of alcohol use include minerals and mineral salts, and agonistic and antagonistic agents such as N-acetyl-cysteine, glycine, L-glutamate and betaine to better reduce the side effects of alcohol intoxication and the damage caused to the body because of it. One of ordinary skill in the art would have been motivated to combine various compounds and supplementary agents disclosed by the prior art for the treatment with the reasonable expectation of success as the prior art discloses the benefit of adding the said agents to the composition of their expected results. 
It also would have been obvious to one of ordinary skill in the art to separate the agents in two or more dosages for reducing the size of the tablets, or for different 
The courts have held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed supplementary agents helpful in treating alcohol intoxication from within a prior art disclosure, to arrive at a product / process “yielding no more than one would expect from such an arrangement”. 

Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 20010033881) in combination with CN 103349323, Oslick et al (6,913,769) and/or Mirza et al (US 20010043956).
 
Fuchs et al’s teaching are delineated above and incorporated herein. Fuchs et al lack a specific disclosure on adding the claimed detoxifiers or a combination of fructose and glucose at claimed ranges. These are known in the art as taught by CN 103349323, Oslick et al and Mirza et al. 
 
CN ‘323 teach a food as an anti-alcoholic beverage. Disclosed is a hangover beverage, which has a hangover effect, and at the same time has a sweet taste and a refreshing taste. The specific configuration of the said beverage include:

Licorice extract 0.2-0.3 ‰; 
Hovenia dulcis Thunb extract 0.8-1.5 ‰;
Ebony concentrated juice 1-2 ‰; 
tea powder 0.1-0.15 ‰; 
fructose 4.5-7%;
D-glucose 2.5-4.5%; 
Taurine 0.1-2.5 ‰; 
Vc0.2-0.5 ‰; Vb10.001-0.003 ‰; Vb60.0005-0.002 ‰; 
pure water 90-97%.

It is also disclosed that Licorice is mainly used for clearing away heat and detoxification, eliminating phlegm and cough, and abdominal cavity.
CN 323 further attests that the beneficial effects of the said beverage include “after the user has tried it, the effect of hangover is obvious, which can relieve gastrointestinal discomfort, dizziness, headache and other symptoms after drunkenness, and has a certain effect on the liver protection. This product is natural and healthy, without preservatives, the quality is stable and the quality is excellent”.

Oslick et al teach a composition for the prevention and treatment of symptoms associated with ethyl alcohol consumption. The composition comprises silymarin, salicin, at least one B vitamin, magnesium, molybdenum and manganese. Treatment of symptoms associated with the consumption of ethyl alcohol involves ingesting the 
Oslick et al disclose that “Silymarin is a compound contained in a plant named Milk thistle (Silybum marianum) and is commonly known as St. Mary's thistle and Our Lady's thistle. Silymarin consists of various forms of hepatoprotectant flavonolignins. Silymarins protect the liver against a variety of toxins (See col. 3, lines 26-31).
Concentrations or methylglucamine salt of silymarin in the range of from about 1.3 wt% to about 27 wt% are used in the composition to alleviate hangover symptoms. A preferred concentration is about 3.6% by weight (See col. 3, lines 57-60).
The said formulations may be administered by any appropriate means. The preferred means of administration is by oral route. The formulation may be ingested in pill, tablet, capsule or liquid form (See col. 4, lines 56-60).
In one exemplified formulation is as follows:
20-150 mg of silymarin methylglucamine (1.23-35.81 wt %);
10-75 mg salicin (0.59-21.17 wt %);
2-6 mg of Vitamin B6 (0.11-2.05 wt %);
0.8-2.4 mg folic acid (0.03-0.83 wt %);
1-3 mg Vitamin B12 (0.05-1.03 wt %);
250-1500 mg of magnesium citrate (49.56-97.45 wt %);
0.5-3 mg of chelated molybdenum (0.03-1.03 wt %); and
5-15 mg of manganese sulfate (0.29-5.01 wt %).
(See Table in col. 5). 
Mirza et al teach a cure for a hangover containing the active ingredient ephedrine in powdered form enclosed in a capsule. In one embodiment this cure contains ephedra, charcoal and Vitamin B6. The use of this embodiment reduces the symptoms associated with alcohol intoxication and hangovers thereby speeding up recovery. The recommended dosage would be two capsules so that users who are experiencing a hangover or alcohol related side effects may take up to 20 Mg of ephedra, 50 Mg of Vitamin B-6 and 200 Mg of activated charcoal. This cure may also consist of a therapeutic method for curing the effects of alcohol consumption wherein this dosage could be taken after the consumption of alcohol (See abstract). 
It is disclosed that charcoal (i.e activated carbon) is also used to help a person recover from a hangover because it functions as an adsorbent. Adsorbents are chemically inert powders that have the ability to adsorb gasses, toxins, and bacteria usually in the gastrointestinal tract. Charcoal is widely considered to be the emergency treatment of choice for virtually all drug and chemical poisoning (See [0012]).
Mirza et al disclose that Vitamin B6, also known as pyridoxine is involved in the formation of body protein and structural compounds, chemical transmitters in the nervous system, red blood cells, and prostaglandins. In addition, Vitamin B6 is also important in maintaining hormonal balance and proper immune function (See [0016]).
In another embodiment, Mirza et al disclose a 350 mg capsule that in addition to ephedra and activated carbon (charcoal) and 2 mg magnesium stearate, contains an additional 25 mg of Vitamin B-6. In this case, the 25 mg of Vitamin B6 is added to the capsule so that when it is adsorbed into the bloodstream, it helps to counteract any harmful side effects of alcohol in the bloodstream. For example, alcohol functions as a water soluble vitamins and minerals. Thus, because Vitamin B-6 is water soluble, a person experiencing a hangover may have relatively low levels of Vitamin B-6. Therefore, by adding Vitamin B-6 or any other type of water soluble vitamin, a person may recover from a hangover at a faster rate (See [0022]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of CN 323, Oslick et al and/or Mirza et al with that of Fuchs et al to arrive at the instant invention.
It would have been obvious to do so because all of the references teach formulations for treating alcohol intoxication or overuse. Fuchs et al teach a composition that may comprise fructose, glucose, minerals, electrolytes and antioxidants but does not specifically disclose the amounts of fructose and glucose or the claimed detoxification compounds. However as taught by CN ‘323, it is known to prepare an anti-alcoholism formulation comprising fructose and glucose and wherein the ration is about 2:1, and compounds that counter the effects of overuse of alcohol such as detoxifiers including licorice. Oslick et al and Mirza et al also disclose formulations for resolving or reducing the after effects of overuse of alcohol. Both references disclose formulations comprising agents that would aid in detoxification of the body such as silymarine (sylibum marianum) and activated carbon. One of ordinary skill in the art would have been motivated to combine various compounds and supplementary agents disclosed by the prior art for the treatment of alcohol overuse with a reasonable 
It also would have been obvious to one of ordinary skill in the art to separate the agents in two or more dosages for reducing the size of the tablets, or for different administration of different agents, for example administering the analgesic or caffeine in the morning. 
The courts have held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed supplementary agents helpful in treating alcohol intoxication from within a prior art disclosure, to arrive at a product / process “yielding no more than one would expect from such an arrangement”. 

Response to Amendment
Applicant's arguments filed 01/20/21 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. 
Regarding the first rejection, Applicant argues that “the composition of Fuchs et al. '881 is not intended to treat the symptoms of Veisalgia per se, but rather wants to address excessive alcohol consumption by accelerating the process of alcohol degradation in the body. This is a completely different mechanism of action than dealing with the consequences of alcohol consumption. While the composition of Fuchs et al. '881 may be helpful for addressing the consequences of an increased alcohol level in the body (including the capability of drinking more alcohol due to a faster degradation), it is clear that any symptoms occurring in the body as a consequence of alcohol degradation (it is noted that the degradation products of ethanol are toxic and responsible for a majority of Veisalgia symptoms) cannot be addressed by accelerating alcohol degradation. The alcohol level of degradation products will be the same and will even be reached more quickly when taking the composition of Fuchs et al. '881. Accordingly, a skilled person would have understood that the composition of Fuchs et al. '881 is aiming at addressing a different issue than e.g. the composition of Barzilay et al. '817 or the present invention. A skilled person would not have been motivated to combine the teaching of Fuchs et al. '881 with the teaching of Barzilay et al. '817, since the skilled person would not have expected any improvement of the composition of Barzilay et al. '817 when doing so.” (See Remarks, page 8).
The above argument is not persuasive. It is noted that the claims are drawn to a composition comprising the listed compounds. The term “for use in the therapy of veisalgia” is an intended use limitation and is not awarded patentable weight.  However, both Fuchs et al’s and Barzilay et al’s disclosures are for a composition that treats alcohol intoxication. Fuchs et al also discloses that the said formulations have a strong alcohol-degrading effect. Thereby the effects of an excessive alcohol consumption, e.g. headache, cardiovascular disturbances, thirst, nausea, vertigo, fatigue, impaired coordination, etc, can be controlled much more effectively and rapidly (See [0015]). Fuchs et al disclose that the treatment is for alcoholics exhibiting chronic symptoms such as loss of electrolytes, loss of liquid, fatigue, etc, (See [0017]).  Barzilay et al also disclose that the formulations result in blood alcohol metabolism, and quicker recovery accelerate alcohol metabolism in the body by as much as 100%” (See page 12, lines 7-12). 
Accordingly, both references and the claimed compositions are for the same use, countering the effects of excess alcohol consumption and detoxification. 
Applicant’s next argument is that “Secondly, Barzilay et al. '817 is clearly related to providing a solid composition. As can be seen from claim 1 from Barzilay et al. '817, micro-particles are to be prepared each form from an active ingredient core encapsulated by at least one coating layer incorporating at least one coating material. It is submitted that a skilled person aiming to improve a solid composition would look for prior art that is related to solid compositions, and not to liquid formulation such as drink compositions described in Fuchs et al. '881. Actually, there is nothing in Fuchs et al. '881 that would indicate that the composition described therein could be formulated as a solid composition in the manner described in Barzilay et al. '817. To the contrary, the only example in Fuchs et al. '881 (paragraph [0038]) comprises 17.5 gram of fructose. This is a significantly larger amount than can be reasonably formulated in a solid composition such as a tablet. The teachings of Fuchs et al. '881 and Barzilay et al. '817 cannot be reconciled with each other in this respect. The Examiner has not explained at all why under these circumstances a skilled person would nevertheless have been inclined to pick one isolated feature from the solid composition of Barzilay et al. '817 and combine it with the drink formulation of Fuchs et al. '881” (See Remarks, pages 8-9).
The above argument is neither accurate nor persuasive. Firstly, contrary to Applicant’s recitation Fuchs et al do teach solid dosage forms. Fuchs et al’s paragraph [0033] states “Furthermore, a composition according to the invention is provided which is present as a syrup or also as a dry substance. The syrup or the dry substance, respectively, may be diluted with or dissolved in any liquid tolerable for the body so as to obtain a drink that is as tasty as possible. The dry substance may, e.g, be prepared in the form of a powder or of tablets so that it is easy to handle and can be filled in portions into containers and can be taken along easily and used discretely. Furthermore, effervescent tablets or an effervescent powder which are easily soluble in the liquid and, on account of the carbonic acid, have a pleasant, prickling taste, are particularly easy to handle”. 
Secondly, Barzilay et al teach that the solid formulations can be dissolved or suspend in a liquid for consumption. It is disclosed that “Embodiments of the present invention relate to a liquid (aqueous) preparation incorporating soluble and/or suspended bioactive ingredients for remedying the effects of excessive alcohol consumption” (See page 1, lines 2-6). Barzilay et al also disclose that the composition-of-matter is formulated as a beverage (See at least page 3, lines 11-12). 
Thirdly the argument is not persuasive because one of ordinary skill in the art is more than capable of modifying the dosage form of a composition as needed. As evidenced by most if not all of the references of record and the claimed compositions the same composition can be in any dosage form, such as solid or liquid (See also claims 18-19) and Oslick et al col. 4, lines 56-60). Furthermore, the rejection is based on combining known compounds that will aid in combating hangover, which one of ordinary skill in the art is more than motivated to do in order to combine the most suitable and effective compounds, not “aiming to improve a solid composition”. 
The next argument is that “Furthermore, the formulation of Fuchs et al. '881 comprises a large amount of fructose (in the example in paragraph [0038]), 17.5 grams of fructose are administered. It is well known that the intake of such a large amount of fructose results in significant problems in the gastro-intestinal tract such as diarrhea” (See Remarks, page 9). 
It is noted that according to the instant Specification the claimed compositions can have up to 30 g of a sugar or sugar compound, which is more than twice the amount taught by Fuchs et al. the claimed compositions can be in solid or liquid forms, as stated above. Additionally at least two exemplified formations of the Specification, effervescent tablets or powder comprise 16 g of fructose.  
Furthermore, Fuchs et al exemplifies formulation comprising 17.5 g of fructose is added to 250 ml of water. 
Applicant’s other argument in this regard is that “In the amended claims, it has now been specified that a combination of fructose and glucose is to be administered. It has been found that administering fructose in a specific ratio with glucose, the adverse effects evoked by the intake of fructose alone do not manifest themselves. Also for this reason, it is respectfully submitted that a skilled person would not have combined Fuchs et al. '881 and Barzilay et al. '817” (See Remarks, page 9).
The above argument is also not found persuasive. Fuchs et al teach that the compositions can comprise fructose and glucose. Brazilay et al also teach compositions that comprise fructose and glucose in the ratio as claimed. Additionally, the argument is not persuasive because Fuchs et al teach fructose in an amount of about 17.5 g and Brazilay exemplifies formulations that can comprise from 20-40 g of fructose. The Specification claims from 5-30g.  
Applicant then argues that “As already explained in the previously filed response, the present invention is related to a specific composition for treating symptoms of Veisalgia, which has to comprise specific components in combination with each other. Such a combination is not disclosed in Fuchs et al. '881 or Barzilay et al. '817. It is respectfully submitted that the Examiner's argumentation is based on a impermissible hindsight perspective. On the one hand, picking the components necessary for arriving at the subject matter of the present invention from long lists of Barzilay et al. '817 is already something that exceeds the routine skills of a skilled person in the absence of any motivation and suggestion in Barzilay et al. '817 that by combining specific components with each other, the beneficial effects of the present invention could be achieved. In addition, even this pick-and-choose approach from the long list of Barzilay et al. '817 is not sufficient for arriving at the present invention, but rather Barzilay et al. '817 has to be combined with Fuchs et al. '881. However, Fuchs et al. '881 is related to a different issue and different type of composition as explained above in detail. In summary, it is respectfully submitted that claim 16 is not rendered obvious by a combination of Fuchs et al. '881 and Barzilay et al. '817” (See Remarks, pages 9-10)..
Again, the argument is neither commensurate with the scope nor persuasive. The claims are all drawn to a product. As stated in the previous Office action and above, the “for the therapy of veisalgia” is intended use and not given patentable weight. Furthermore, as stated before, Fuchs et al teach compositions for relieving the effects of excessive alcohol consumption. It is disclosed that “The combination of these (at least) three components has an extremely strong alcohol-degrading effect. Thereby the effects of an excessive alcohol consumption, e.g. headache, cardiovascular disturbances, thirst, nausea, tremor, vertigo, fatigue, impaired coordination etc. can be controlled much more effectively and rapidly than with the conventional, previously known means” (See [0015]). 
Additionally, the term veisalgia is in preamble. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 16, 20 and 27. When reading the preamble in the context of the entire claim, the recitation “for use in the therapy of vesialgia” is not limiting because the body of the claim describes a complete invention Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As for the argument of picking and choosing, it is noted that the claimed compositions incorporate the open-ended transitional phrase of “comprising” which allows for inclusion of unrecited components.  
Additionally, as the courts have held, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It has clearly been shown that both references disclose compositions comprising compounds and agents suitable in reducing or countering the side effects of overusing alcohol. Accordingly, one of ordinary skill in the art would have been motivated to have included more agents disclosed in the art as suable for the same purpose including fructose, minerals, antioxidants and detoxification compounds.
As Applicant agrees, Barzilay et al teach a dosage form for treating veisalgia comprising various beneficial agents. While Barzilay et al do not refer to the compounds alcohol catabolism co-factor selected form B vitamins, pantethine, betaine, choline salt, zinc salt, SAMe, nicotinamide, folate/folic acid and ALA. On the other hand Fuchs et al disclose a formulation for degradation of alcohol (i.e. alcohol catabolism) comprising a mixture of B vitamins, mineral salts, folate/folic acid, choline, nicotinamide, etc. As such Barzilay et al disclosing that betaine is effective in breakdown of alcohol is a great fit for the compositions of Fuchs et al that are aimed at the same mechanism. Thus as can be seen there is sufficient overlap between the compounds suggested by Fuchs et al and Barzilay et al for one of ordinary skill in the art to recognize that including betaine in the Fuchs et al formulation would have added more benefit in the treatment.   
That is “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 
Additionally, it is well known in the art that alcohol overuse/intoxication results in multiple side effects including headache, dehydration, loss of electrolytes and water-soluble vitamins, mental and neurological disturbances, etc. As such one of ordinary skill in the art is more than motivated to include multiple compounds in the same formulation to assure that the subjects receives treatments for all or more side effects and recovers as best as possible and as rapidly as possible. Accordingly, the 
Applicant do not make any specific arguments regarding the other references. 
In conclusion, the claimed compositions are an obvious variation of the prior art’s teaching and there is no evidence of an inventive step. 

Claims 16-33 remain rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
                                                                          /Mina Haghighatian/            


Mina Haghighatian
Primary Examiner
Art Unit 1616